DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 03/08/2020. 
3.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.  

Examiner’s Note Regarding CRM for claims 16-20
4.	Applicants’ Specifications, paragraph [0085] provides a definition for computer readable storage medium, said definition states an exclusion of transitory signals or transmission media.  See paragraph [0085]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. As used herein, the term computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk; excluding the propagation of signals and/or transmission media”.  Therefore, the computer readable storage medium as defined by the Applicant complies with Statutory Basis for patentable subject matter. 

Reason for Allowance
5. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest: See Applicant’s Arguments filed 03/08/2021.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 
/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/16/2021.